            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

HOCKENBERGS EQUIPMENT AND
SUPPLY CO., INC.,
                                                    CIVIL ACTION NO. 3:18-cv-00346
                Plaintiff,

       vs.                                                      COMPLAINT

TEAM CONTRACTORS, LLC

               Defendant.


       COMES        NOW,     Plaintiff,   Hockenbergs   Equipment   and   Supply   Co.,   Inc.

(“Hockenbergs”) with its Complaint (“Complaint”) against the Defendant, Team Contractors,

LLC (“Team Contractors”) on the following grounds:

                              I.      NATURE OF THE CLAIMS

       1.       This Complaint arises from Team Contractor’s failure to pay Hockenbergs for

goods and services incurred in providing services at the Hyatt House Hotel (“Hyatt”) in New

Orleans, Louisiana and the Holiday Inn Hotel (“Holiday Inn”) in El Paso, Texas (collectively,

the “Hotels”). Team Contractors contracted Hockenbergs to provide equipment, parts, and

services for kitchen renovation work at the Hotels. Hockenbergs completed its work at the

Hotels, yet Team Contractors has failed to fully pay for the equipment, parts and services. The

equipment and supplies provided by Hockenbergs have been in use for over two years without

receipt of payment. Team Contractors has unsatisfied obligations to Hockenbergs in the amount

of $7,934.89 (Holiday Inn) and $249,618.59 (Hyatt). Despite repeated attempts to secure

payment, Team Contractors refused and continues to refuse to submit the remaining amounts

owed to Hockenbergs.


                                                1
6918608v1
             Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 2 of 11



        2.       That outstanding amount is subject to interest compounding at the rate of 18% per

annum under the Texas Prompt Pay Act. Alternatively, interest under La. R.S. § 9:2784 is

applicable.

        3.       As a result of the failure to pay, Hockenbergs is entitled to an order holding Team

Contractors liable as set forth below, and damages, interest and attorneys’ fees.

                                         II.     PARTIES

        4.       Plaintiff Hockenbergs Equipment and Supply Co., Inc. is a Nebraska corporation

with its principal place of business located at 14063 Cornhusker Rd., Omaha, Nebraska, 67138

and its Texas office is located at 555 Round Rock West Dr., Suite D17, Austin, Texas 78681.

        5.       Defendant, Team Contractors, LLC is a Kentucky limited liability company with

its principal place of business at 98 US Highway 95, Calvert City, Kentucky 42029. Defendant

may be served through its registered agent Albert Giddings at 5619 My Way, Kingwood, TX

77339 or wherever else he may be found.

                    III.       JURISDICTION, VENUE & CHOICE OF LAW

        6.       This Court has jurisdiction over these claims pursuant to 28 U.S.C. § 1332

(diversity of citizenship). The amount in dispute exceeds $75,000.00.

        7.       This Court also has jurisdiction because the claims arise under the Federal

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        8.       This Court has personal jurisdiction over Team Contractors because Team

Contractors committed complained-of acts in this District and/or has sufficient minimum

contacts with this District.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), in that a

substantial part of the events or omissions giving rise to the claim occurred in this district.




                                                  2
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 3 of 11



       10.      Texas law governs this dispute. The parties negotiated their agreements for the

work in Texas. The parties entered into the agreement to perform the work on the Hotels in

Texas and a large portion of the events or omissions giving rise to Hockenbergs’ claims occurred

in Texas. Alternatively, Louisiana law governs.

                                          IV.     FACTS

       11.      The Hyatt is owned by Waypoint NOLA, LLC (“Waypoint”) and is located at

1250 Poydras Street in New Orleans, Louisiana.

       12.      The Holiday Inn is located at 6351 Gateway Blvd. W., El Paso, Texas, 79925.

       13.      Waypoint retained Team Contractors to renovate and/or construct seven floors of

the Hyatt.

       14.      Team Contractors and Hockenbergs entered contracts whereas Hockenbergs was

to provide parts, materials, equipment and services for kitchen renovations at the Hotels (first at

the Holiday Inn and subsequently at the Hyatt).          The parts included exhaust hoods, fire

suppression equipment, epoxy shelving, burners, and related kitchen equipment.

       15.      Hockenbergs completed its work at the Hotels.

       16.      Team Contractors has failed to fully pay for the goods, material, equipment and

services.

       17.      The equipment and supplies provided by Hockenbergs has now been in use for

over two years without payment.

       18.      Team Contractors and Waypoint are involved in litigation over the Hyatt in the

United States District Court for the Eastern District of Louisiana.

       19.      Team Contractors has attempted to hide behind its litigation with Waypoint as a

basis for failing to pay Hockenbergs but that litigation has no impact on Team Contractors

payment obligation to Hockenbergs.

                                                  3
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 4 of 11



        20.     On the Hyatt, Team Contractors has paid only $16,829.63 of its $266,448.22

obligation to Hockenbergs – leaving a balance owed of $249,618.59. The invoices reflecting

these sums are attached hereto as Exhibit A-1. An accounting of the amounts owed are as

follows:

         Invoice                Payment                 Date                   Amount
        999NQR                                       11/16/2015                 $148.66
        999PYS                                       11/18/2015              $233,191.42
        999PYT                                       11/18/2015                $8,487.52
        999PYV                                       11/18/2015                $6,006.66
        999PYX                                       11/18/2015               $18,613.96
                               Check #143             5/2/2016               ($16,829.63)
                                                       Total                 $249,618.59


        21.     On the Holiday Inn, Team Contractors has paid $140,333.06 of the sum it owed

Hockenbergs – leaving a balance of $7,934.89. The invoices reflecting these sums are attached

hereto as Exhibit A-2. An accounting of the amounts owed are as follows:

        Invoice                Payment                 Date                   Amount
        828847                                       8/28/2014               $20,565.34
        839114                                      9/23/20147                $1,156.12
        848088                                      10/15/2014                 $228.41
        849917                                      10/20/2014              $124,592.57
        849705                                      10/20/2014                 $854.10
        857376                                       11/7/2014                 $871.41
                             Check #3113             6/25/2015              ($10,127.13)
                             Check #2896             6/25/2015             ($130,205.93)
                                                       Total                  $7,934.89

        22.       Thus, Team Contractors has unsatisfied obligations to Hockenbergs in the

amount of $249,618.59 (Hyatt) and $7,934.89 (Holiday Inn), collectively totaling $257,553.48.

                                 V.      CAUSES OF ACTION

A.      Count 1—Sworn Account/Open Account

        23.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.



                                              4
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 5 of 11



       24.      Hockenbergs provided goods, materials, equipment and services to Team

Contractors on an open account pursuant to Rule 185 of the Texas Rules of Civil Procedure.

Team Contractors accepted the goods, materials, equipment and services and became bound to

pay Hockenbergs its designated charges, which were usual, reasonable, and customary for such

goods, materials, equipment and services and were assessed according to the terms of the parties’

agreement.

       25.      Hockenbergs attaches the required affidavit and invoices as Exhibits A and A-1

(Hyatt) and A-2 (Holiday Inn), and incorporates same by reference as if fully set forth herein.

The attached exhibits accurately set forth the goods, materials, equipment and services

Hockenbergs provided to Team Contractors, the dates of delivery and/or performance, and the

amount of the goods, materials, equipment and services Hockenbergs provided. The attached

exhibits represent a record of the series of transactions that is similar to records Hockenbergs

systematically keeps in the ordinary course of business.

       26.      This claim is just and true, it is due, and all just and lawful offsets, payments, and

credits have been allowed. The principal balance due on the account, collectively for the Hotels,

is $257,553.48. Hockenbergs is entitled to recover from Team Contractors at least $257,553.48

in damages, plus all interest, costs and attorneys’ fees as allowed by law.

       27.      Alternatively, Hockenbergs hereby pleads a violation of La. R.S. § 9:2781 for

failure to pay an open account within thirty days of Hockenbergs’ written demands to Team

Contractors for outstanding amounts owed, under which Hockenbergs is entitled to recover from

Team Contractors at least $257,553.48 in damages, plus all interest, costs and attorneys’ fees as

allowed by law.




                                                  5
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 6 of 11



B.      Count 2—Breach of Contract

        28.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        29.     A valid and enforceable contract exists between Hockenbergs and Team

Contractors. Hockenbergs diligently prosecuted and completed its work on the Hotels at the

direction of Team Contractors. Hockenbergs satisfied all of its obligations under the parties’

agreement. Team Contractors materially breached the contract by failing to pay the outstanding

amounts due and owing to Hockenbergs as set forth in its invoices for the Hotels. True and

correct copies of the invoices are attached, and incorporated by reference, to this Complaint as

Exhibit A-1 and Exhibit A-2.

        30.     Team Contractors’ material breach proximately caused Hockenbergs to suffer

damages in an amount no less than $257,553.48. Hockenbergs is entitled to recovery from Team

Contractors at least $257,553.48 in damages, plus all interest, costs and attorneys’ fees as

allowed by law.

C.      Count 3—Quantum Meruit

        31.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        32.     In the alternative to Count 2, if such be necessary and without waiving any of the

foregoing, Hockenbergs provided Team Contractors with the goods, materials, equipment and

services detailed in Exhibits A, A-1 and A-2. As a direct result of Hockenbergs providing Team

Contractors with such goods, materials, equipment and services, a benefit was conferred on

Team Contractors. Team Contractors accepted the benefit of Hockenbergs’ goods, materials,

equipment and services, but have refused to pay for them. Hockenbergs reasonably expects

payment for the goods, materials, equipment and services provided because Hockenbergs has


                                                6
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 7 of 11



provided similar goods, materials, equipment and services to others in the past and has been paid

for such similar goods, materials, equipment and services.

        33.     Team Contractors will be unjustly enriched in the amount claimed by

Hockenbergs herein if allowed to retain the benefit conferred on Team Contractors without

payment for the reasonable value of the goods, materials, equipment and services provided by

Hockenbergs as described herein.

        34.     As a result of Team Contractors’ nonpayment, Hockenbergs’ has been damaged

and is entitled to recover the reasonable value of the goods, materials, equipment and services

provided to Team Contractors. The reasonable value of the goods, materials, equipment and

services provided to Team Contractors for which no payment has been made is $257,553.48.

Hockenbergs is entitled to recover from Team Contractors at least $257,553.48 in damages, plus

all interest, costs and attorneys’ fees as allowed by law.

D.      Count 4—Promissory Estoppel

        35.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        36.     In the alternative to Count 2, Team Contractors made a promise to Hockenbergs

that Team Contractors did not keep. Hockenbergs provided valuable services and materials to

Team Contractors. In requesting that Hockenbergs provide subcontract labor and materials for

the Hotels, Team Contractors promised to pay Hockenbergs’ invoices. While Team Contractors

paid some of the amounts owed, $257,553.48 of Hockenbergs’ invoices remains unpaid.

Hockenbergs reasonably and substantially relied on Team Contractors’ promise to Hockenbergs’

detriment. Hockenbergs’ reliance on Team Contractors promise to pay was foreseeable by Team

Contractors. Injustice can be avoided, therefore, only by enforcing Team Contractors’ promise.




                                                  7
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 8 of 11



        37.     Hockenbergs is entitled to recover damages of $257,553.48, plus all interest, costs

and attorneys’ fees as allowed by law.

E.      Count 5—Violation of Prompt Pay Act

        38.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        39.     Team Contractors was obligated under Section 28.002 of the Texas Property Code

to remit payment on Hockenbergs’ invoices not later than seven (7) days after receiving payment

from the owners, Waypoint and Supreme Bright. Team Contractors, however, have failed and

refused to remit payment to Hockenbergs. Therefore, Hockenbergs is entitled to recover interest

on the unpaid amount, accruing from the date after which payment was due until the date of

judgment at the rate of one and one-half percent (1-½%) each month, as allowed by Section

28.004 of the Texas Property Code.

        40.     Alternatively, Team Contractors was obligated under La. R.S. § 9:2784 to remit

payment on Hockenbergs’ invoices not later than fourteen (14) days after receiving payment

from the owners, Waypoint and Supreme Bright. Team Contractors, however, have failed and

refused to remit payment to Hockenbergs. Therefore, Hockenbergs is entitled to recover a

penalty on the unpaid amount, accruing from the date after which payment was due at the rate of

one-half of one percent (½%) of the amount due, per day. The total penalty shall not exceed

fifteen percent of the outstanding balance due.

F.      Count 6—Negligent Misrepresentation

        41.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        42.     Team Contractors made representations to Hockenbergs in the course of its

business or in a transaction in which they had an interest by representing to Hockenbergs that it


                                                  8
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 9 of 11



would pay for the work Hockenbergs performed. Team Contractors supplied false information

for the guidance of others. Team Contractors did not exercise reasonable care or competence in

obtaining or communicating the information. Hockenbergs justifiably relied on the

representations.      Team Contractors’ negligent misrepresentations proximately caused

Hockenbergs’ injuries.

G.      Count 7—Declaratory Judgment

        43.     Hockenbergs incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        44.     Hockenbergs seeks a declaratory judgment under 28 U.S.C. § 2201. Pursuant to

28 U.S.C. § 2201, this Court has the power to declare and adjudicate the rights and obligations of

the parties to this lawsuit and to grant such other and further relief as may be necessary to

enforce the rights and obligations of parties:

                In a case of actual controversy within its jurisdiction . . . any court
                of the United States, upon a filing of an appropriate pleading, may
                declare the rights and other legal relations of any interested party
                seeking such declaration, whether or not further relief is or could
                be sought. Any such declaration shall have the force and effect of
                a final judgment or decree and shall be reviewable as such.

28 U.S.C. § 2201(a).

        45.     An actual, real, and justiciable controversy exists between the parties as

evidenced by Team Contractors’ refusal to honor its contractual obligations to Hockenbergs in

violation of the parties’ agreement.

        46.     Accordingly, Hockenbergs seeks a declaration that:

                    a. Texas law governs this dispute.

                    b. Team Contractors is liable to Hockenbergs in full for all amounts due and
                       owing to it in amount no less than $257,553.48.



                                                  9
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 10 of 11



                   c. Hockenbergs is entitled to collect 1.5% interest per month on all amounts
                      due and owing. Alternatively, Hockenbergs is entitled to .5% interest per
                      day on all amounts due and owing, up to 15% of all amounts owed.

                   d. Team Contractors is obligated to reimburse Hockenbergs’ costs and
                      attorney’s fees.

                   e. Hockenbergs is entitled to court costs.

                        VI.     INTEREST AND ATTORNEYS’ FEES

       47.      As a result of Team Contractors’ conduct, Hockenbergs found it necessary to

employ the undersigned attorneys to prosecute this action on its behalf and has agreed to pay the

firm’s reasonable and necessary attorney’s fees.

       48.      Pursuant to Chapter 38 of the Texas Civil Practice and Remedies Code or La. R.S.

§ 9:2781(a), Hockenbergs is entitled to recover its reasonable and necessary attorney’s fees and

costs for its breach of contract, suit on sworn account and quantum meruit claims.

       49.      Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code, and La.

R.S. § 2220.4(B)(1), and/or 28 U.S.C. § 2202, Hockenbergs is entitled to recover its reasonable

and necessary attorney’s fees and costs for its declaratory judgment action.

       50.      Additionally, Hockenbergs is entitled to recover its reasonable attorney’s fees and

costs for its Prompt Payment Act claim pursuant to Tex. Prop. Code § 28.005(b) or La. R.S. §

9:2784(c).

                                 VII.    CONDITIONS PRECEDENT

       51.      All conditions precedent to Hockenbergs’ claims for relief have been performed

or waived.




                                                10
6918608v1
            Case 3:18-cv-00346-PRM Document 1 Filed 11/13/18 Page 11 of 11



                                            VIII. PRAYER

       WHEREFORE, Hockenbergs prays that Team Contractors be cited to appear and file an

answer herein, and that Hockenbergs have and recover judgment of and from Team Contractors

for the following:

       a. Actual damages in the amount of at least $257,553.48;

       b. Prompt Payment Act interest;

       c. Pre-judgment interest as set forth above and post-judgment interest on any sums
          awarded at the legal rate, as permitted by law, until paid;

       d. Reasonable and necessary attorneys’ fees through trial, together with conditional
          attorneys’ fees for appeals;

       e. Judgment against Team Contractors via a declaration in accordance with Count 6
          (Declaratory Judgment) herein;

       f. All taxable costs of court; and

       Such other and further relief, both general and special, at law and in equity, to which

Hockenbergs may show itself to be justly entitled.

                                             Respectfully submitted,
                                             PORTER HEDGES LLP
                                                /s/ Eric D. Wade
                                                ERIC D. WADE
                                                Federal Bar No. 69591 /State Bar No. 00794802
                                                ewade@porterhedges.com
                                                1000 Main Street, 36th Floor
                                                Houston, Texas 77002
                                                (713) 226-6655 telephone
                                                (713) 226-6255 facsimile
                                                ATTORNEYS FOR PLAINTIFF
OF COUNSEL:
Kyle C. Reeb
State Bar No. 24091601
kreeb@porterhedges.com
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, TX 77002
(713) 226-6625 telephone
(713) 226-6225 facsimile


                                                11
6918608v1
